Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 9, 2021

                                        No. 04-18-00833-CV

                    IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN

                      From the County Court at Law No 2, Webb County, Texas
                                Trial Court No. 2017FLI001815 C3
                             Honorable Missy Medary, Judge Presiding


                                           ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           Appellant's Motion for Rehearing and Addition to Motion for Rehearing are denied.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court